Notice of Pre-AIA  or AIA  Status
1.         The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to the Office’s communication of March 16, 2022.  Claims 1, 3-10, 12-13, 15-20, and 22-24 are pending and have been examined.  



Allowable Subject Matter
2.         Claims 1, 3-10, 12-13, 15-20, and 22-24 are allowed.

3.         The following is an examiner’s statement of reasons for allowance for the Claims.  
            The claimed invention relates generally to biometric systems and, in one particular embodiment, to a system, method, and apparatus for processing biometric inputs.  Provided is a point-of-sale system for processing biometric inputs, comprising: (a) a fingerprint reader configured to receive a plurality of fingerprints simultaneously or substantially simultaneously; (b) an input device configured to receive transaction data, the transaction data comprising a transaction value; (c) a communication device; and (d) at least one processor in communication with the fingerprint reader, the input device, and the communication device, the at least one processor programmed or configured to: (i) generate at least one transaction message for a transaction based at least partially on a plurality of account identifiers corresponding to the plurality of fingerprints received by the fingerprint reader and the transaction data received by the input device, the at least one transaction message comprising an apportionment of the transaction value among the plurality of account identifiers; and (ii) communicate, with the communication device, the at least one transaction message to a transaction processing server.

4.         The closest prior art of record is US Pub No. 2015/0317638 A1 to Donaldson et al., US Patent No. 8,786,403 B1 to Liberman et al., and US Pub No. 2008/0172321 A1 to NATO et al..
5.         Donaldson discloses a system for transaction initiation are disclosed. Biometric information is obtained from a user, and the obtained biometric information is compared with a plurality of stored account identifiers, to identify an account having an account identifier corresponding to the obtained biometric information. Access is permitted for the user to the identified transaction account to initiate the transaction. To enable this initiation, biometric user information is obtained and associated with an account identifier for the user, and the account identifier is stored for a user account, for permitting access to the user account to the user on provision of the biometric user information.
6.         Vangemert discloses a biometric identification system effective for identifying individuals according to a combination of biometric records and predetermined finger stroke sequences. The system allows a user to easily access multiple bank accounts and multiple credit accounts in a secure manner. The user can decide which account to use for a purchase at the last minute. The system features a cleaning system for cleaning the fingerprint scanner after each use. The cleaning system is only accessible to qualified maintenance personnel.
7.         NATO discloses integration of transaction information with payroll information for payroll payment processing is described. In an example, server(s) associated with a service provider can utilize at least one of transaction information, login information or logout information to determine a payment to be made to a worker. In an example, based at least in part on a determination that a risk associated with paying the payment to the worker prior to receiving funds for paying the payment is below a threshold, transferring, from a service provider account of the service provider, at least a portion of the payment to an account of the worker.
8.         Examiner cites pertinent non patent literature are as follows:   “H. Vats, R. Ruhl and S. Aghili, "Fingerprint security for protecting EMV payment cards," 2015 10th International Conference for Internet Technology and Secured Transactions (ICITST), 2015, pp. 95-101, doi: 10.1109/ICITST.2015.7412065.”
9.         Vats describes how fingerprint can be used for securing payment cards and further enhance the security of EMV environment. Comparison with presently practiced and implemented CHIP and PIN methods is shown elaborating the enhancing security and transaction time reduction by biometric cardholder authentication. Different methods of implementing fingerprint security in payment cards are provided. Major attacks on fingerprinting authentication are discussed and mitigation strategy is presented.

Reason for Allowance
10.       The following is an examiner’s statement of reasons for allowance. The instant application is distinguished from the prior art that is cited. The cited patent and NPL literature fails to disclose, suggest or render obvious in combination, the following:   
“determine a plurality of account identifiers comprising a first account identifier assigned to a first fingerprint of the plurality of fingerprints and a second account identifier assigned to a second fingerprint of the plurality of fingerprints; 
apportion the transaction value among at least the first account identifier and the second account identifier of the plurality of account identifiers, resulting in a first apportioned transaction value and a second apportioned transaction value;”, 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692